DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 10/1-10/3, and 10/5-10/8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sangl (EP 1,404,581 B1).
Regarding claim 1, Sangl teaches package, comprising: an octagonal side body formed of at least eight body panels (Fig. 8); and an auto bottom (Fig. 5) connected to the octagonal side body and formed of a plurality of bottom panels extending from a respective body panel of the at least eight body panels, wherein the auto bottom connects all of the at least eight body panels together in an octagonal shape when the plurality of bottom panels are interacting with each other, wherein the at least eight body panels are connected in series by respective old lines between each connected body panel, wherein the plurality of bottom panels (Fig. 1) include a first 52.1+52.2, second 32.1+32.2, third 36, fourth 46.1+46.2, fifth 56, sixth 22.1+22.2, seventh 26, and eighth 46.1+46.2 bottom panel, each extending from a respective first 12.4, second 12.5, third 12.6, fourth 12.7, fifth 12.8, sixth 12.1, seventh 12.2, and eighth 12.3 body 
Regarding claim 2, Sangl teaches the auto bottom is configured to fully enclose a bottom opening of the package (Figs. 5-6).
Regarding claim 3, Sangl teaches the auto bottom fits entirely within the octagonal shape such that no portion of the auto bottom extends laterally outside of the at least eight body panels when the plurality of bottom panels are interacting with each other (Figs. 3 and 7).
Regarding claim 5, Sangl teaches at least eight of the at least eight body panels are the same width such that the octagonal side body forms a regular octagon for the octagonal shape (Figs. 2-3).
Regarding claim 6, Sangl teaches a top (including 62; Fig. 1) configured to at least partially enclose a top opening that is defined by the at least eight body panels and is opposite relative to the bottom opening (Fig. 8).
Regarding claim 7, Sangl teaches the top 62 is foldably connected to a body panel of the at least eight body panels to fold relative to the body panels to selectively cover the top opening (Figs. 1 and 8).
Regarding claim 8, Sangl teaches one or more body panels 12.4, 12.6, 12.8 of the at least eight body panels includes a latching portion 68.4, 68.6, 68.8 configured to receive a latch 64 connected to the top to latch the top to the one or more body panels.
Regarding claim 10/1-10/3, 10/5-10/8, Sangl teaches a blank (Fig. 1) configured to form the package.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 10/4 are rejected under 35 U.S.C. 103 as being unpatentable over Sangl (EP 1,404,581 B1) as applied to claim 1 above, and further in view of Robinson (GB 2,243,596 A). Sangl teaches the claimed invention except each teaches a regular octagon. Robinson teaches an analogous automatic bottom octagonal container and teaches such containers can be made an irregular shape by adjusting panels having interlocking base panels (pg. 2 lines 4-8) and illustrates that the same interlocking pattern functions in an irregular (Fig. 1) shape as it does in a regular (Fig. 4) shape. It would have been obvious to one ordinary skill in the art to further modify the structure of Sangl to be an irregular shape as taught by Robinson with the motivation of design preference, as applicant has not disclosed that the claimed shape solves any stated problem or is for any particular purpose and it appears that the invention would In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04 Section IV. B.

Claims 9 and 10/9 are rejected under 35 U.S.C. 103 as being unpatentable over Sangl (EP 1,404,581 B1) as applied to claim 1 above, and further in view of Schultz (US 2013/0327818 A1).  Sangl teaches each latching portion 68.4, 68.6, 68.8 (Fig. 1) is foldably connected to the respective body panel of the one or more body panels, wherein a pair of latching portions is configured to receive a latch 64 in a space defined between the pair of latching portions, the space is defined by side edges of each latching portion of the pair of latching portions.  Sangl does not teach the side edges of the latching portions are non-linear having a concave or zig-zag portion for receiving the latch.  Schultz teaches an analogous 8-sided container with closure and teaches providing the latching portions and latch with notches (Fig. 1) to allow the closing elements to interlock.  These notches constitute a concave area for receiving the latch (Fig. 4).  It would have been obvious to one of ordinary skill in the art to modify the structure of Sangl with the closure of Schultz with the motivation of design preference as it constitutes a simple substitution to a known alternative lid to provide a predictable result. 

Allowable Subject Matter
Claims 11-13, 15, 17-18, and 20-23 allowed.

Response to Arguments
Applicant’s arguments, see Remarks, filed 09/27/2021, with respect to claims 1-4, 5-8, and 10 in view of Shultz (US 2013/03278718 A1) have been fully considered and are persuasive.  These rejections have been withdrawn.
Applicant's arguments filed 09/27/2021 with respect to the rejection of claims 1-10 in view of have been fully considered but they are not persuasive. Applicant argues that claiming the bottom panels in series while reciting that a specific five of the panels have adhesive.  The prior art teaches octagon auto-bottom containers by forming the bottom panels in pairs; though Sangl (EP 1,404,581 B1) additionally teaches forming a bottom panel that is folded back on and glued to itself to form a double thickness panel, so there is a fifth panel with adhesive.  Since the claims are drawn to a container, and a container has a fully enclosed perimeter, Sangl teaches the claimed panel series, as side walls 72.8 and 72.1 (Fig. 1) are connected.
Applicant’s arguments, see Remarks, filed 09/27/2021, with respect to claim 11-13, 15, 17-18, and 20-23 have been fully considered and are persuasive.  The rejections of claims 11-13, 15, 17-18, and 20-23 have been withdrawn.  The examiner notes that while Sangl (EP 1,404,581 B1) is applied to the container claims above, Sangl does not teach the claimed series in a blank form.  While it is generally within the ability of one of ordinary skill in the art to re-order panels where there is no significant change in function and operation, Sangl teaches the structure assembled by applying adhesives between folding steps (Figs. 2-3 each show separate adhesive applications), so reordering would result in some change in function and operation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHILLIP D SCHMIDT/Examiner, Art Unit 3734     

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734